Title: To Benjamin Franklin from Samuel Vaughan, Jr., 3 April 1783
From: Vaughan, Samuel Jr.
To: Franklin, Benjamin


Dear Sir,Paris, 3 April, 1783.
I should be much obliged if you could with convenience lend me three hundred Livres Tournois, for which, I have the honor to inclose you a Bill on my Brother William.
With respect to the 600 Livres you was so good as to advance on my note the 26 Feby: last, I have written to my Brother Ben; who says, that he has a demand upon you, for about £30, on account of money expended in pamphlets & glass, or advanced to Mrs Stewart; & that he will shortly take the liberty of troubling you with the particulars: It should, therefore, seem more proper to leave this debt unsettled, till the above particulars are received. With the utmost respect I remain, Dear Sir, Your very obliged & humble servt.,
Samuel Vaughan Junr.
 
Addressed: A Son Excellence / Monsieur Franklin, / Ministre Plenipotentiare des Etats Unis &c, / a Passy, / pres de Paris.
